Exhibit 10.2
Final as amended
Through March 27, 2009
TIME WARNER INC.

2006 STOCK INCENTIVE PLAN
1.   Purpose of the Plan
     The purpose of the Plan is to aid the Company and its Affiliates in
recruiting and retaining employees, directors and advisors and to motivate such
employees, directors and advisors to exert their best efforts on behalf of the
Company and its Affiliates by providing incentives through the granting of
Awards. The Company expects that it will benefit from the added interest which
such employees, directors and advisors will have in the welfare of the Company
as a result of their proprietary interest in the Company’s success.
2.   Definitions
     The following capitalized terms used in the Plan have the respective
meanings set forth in this Section:

  (a)   “Act” means The Securities Exchange Act of 1934, as amended, or any
successor thereto.     (b)   “Affiliate” means any entity that is consolidated
with the Company for financial reporting purposes or any other entity designated
by the Board in which the Company or an Affiliate has a direct or indirect
equity interest of at least twenty percent (20%), measured by reference to vote
or value.     (c)   “Award” means an Option, Stock Appreciation Right,
Restricted Stock or Other Stock-Based Award granted pursuant to the Plan.    
(d)   “Board” means the Board of Directors of the Company.     (e)   “Change in
Control” means the occurrence of any of the following events:

  (i)   any “Person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Act (other than the Company or any company owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company) becomes the “Beneficial Owner” within the
meaning of Rule 13d-3 promulgated under the Act of 30% or more of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors; excluding, however, any circumstance in
which such beneficial ownership resulted from any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or by any
corporation controlling, controlled by, or under common control with, the
Company;



--------------------------------------------------------------------------------



 



     

2

  (ii)   a change in the composition of the Board since the Effective Date, such
that the individuals who, as of such date, constituted the Board (the “
Incumbent Board”) cease for any reason to constitute at least a majority of such
Board; provided that any individual who becomes a director of the Company
subsequent to the Effective Date whose election, or nomination for election by
the Company’s stockholders, was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-12 of Regulation 14A
promulgated under the Act, or any other actual or threatened solicitation of
proxies or consents by or on behalf of any person or Entity other than the Board
shall not be deemed a member of the Incumbent Board;     (iii)   a
reorganization, recapitalization, merger or consolidation (a “Corporate
Transaction”) involving the Company, unless securities representing 60% or more
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors of the Company or the corporation
resulting from such Corporate Transaction (or the parent of such corporation)
are held subsequent to such transaction by the person or persons who were the
beneficial holders of the outstanding voting securities entitled to vote
generally in the election of directors of the Company immediately prior to such
Corporate Transaction, in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction; or     (iv)   the sale,
transfer or other disposition of all or substantially all of the assets of the
Company.

  (f)   “Code” means The Internal Revenue Code of 1986, as amended, or any
successor thereto.     (g)   “Committee” means the Compensation and Human
Development Committee of the Board or its successor, or such other committee of
the Board to which the Board has delegated power to act under or pursuant to the
provisions of the Plan or a subcommittee of the Compensation and Human
Development Committee (or such other committee) established by the Compensation
and Human Development Committee or such other committee.     (h)   “Company”
means Time Warner Inc., a Delaware corporation.



--------------------------------------------------------------------------------



 



     

3

  (i)   “Effective Date” means the date the Board approved the Plan (March 23,
2006).     (j)   “Employment” means (i) a Participant’s employment if the
Participant is an employee of the Company or any of its Affiliates and (ii) a
Participant’s services as a non-employee director, if the Participant is a
non-employee member of the Board or the board of directors of an Affiliate;
provided, however that unless otherwise determined by the Committee, a change in
a Participant’s status from employee to non-employee (other than a director of
the Company or an Affiliate) shall constitute a termination of employment
hereunder.     (k)   “Fair Market Value” means, on a given date, (i) if there
should be a public market for the Shares on such date, (x) prior to October 1,
2008, the average of the high and low prices of the Shares on the New York Stock
Exchange, or, if the Shares are not listed or admitted on any national
securities exchange, the average of the per Share closing bid price and per
Share closing asked price on such date as quoted on the National Association of
Securities Dealers Automated Quotation System (or such market in which such
prices are regularly quoted) (the “NASDAQ”), or, if no sale of Shares shall have
been reported on the New York Stock Exchange or quoted on the NASDAQ on such
date, then the immediately preceding date on which sales of the Shares have been
so reported or quoted shall be used, and (y) on and after October 1, 2008, the
closing sale price of the Shares on the New York Stock Exchange Composite Tape,
or, if the Shares are not listed or admitted on any national securities
exchange, the average of the per Share closing bid price and per Share closing
asked price on such date as quoted on the National Association of Securities
Dealers Automated Quotation System (or such market in which such prices are
regularly quoted) (the “NASDAQ”), or, if no sale of Shares shall have been
reported on the New York Stock Exchange Composite Tape or quoted on the NASDAQ
on such date, then the immediately preceding date on which sales of the Shares
have been so reported or quoted shall be used, and (ii) if there should not be a
public market for the Shares on such date, the Fair Market Value shall be the
value established by the Committee in good faith.     (l)   “ISO” means an
Option that is also an incentive stock option granted pursuant to Section 6(d).
    (m)   “Option” means a stock option granted pursuant to Section 6.     (n)  
“Option Price” means the price for which a Share can be purchased upon exercise
of an Option, as determined pursuant to Section 6(a).



--------------------------------------------------------------------------------



 



     

4

  (o)   “Other Stock-Based Awards” means awards granted pursuant to Section 9.  
  (p)   “Participant” means an employee, prospective employee, director or
advisor of the Company or an Affiliate who is selected by the Committee to
participate in the Plan.     (q)   “Performance-Based Awards” means certain
Other Stock-Based Awards granted pursuant to Section 9(b).     (r)   “Plan”
means the Time Warner Inc. 2006 Stock Incentive Plan, as amended from time to
time.     (s)   “Restricted Stock” means any Share granted under Section 8.    
(t)   “Shares” means shares of common stock of the Company, $.01 par value per
share.     (u)   “Stock Appreciation Right” means a stock appreciation right
granted pursuant to Section 7.     (v)   “Subsidiary” means a subsidiary
corporation, as defined in Section 424(f) of the Code (or any successor section
thereto), of the Company.

3.   Shares Subject to the Plan
     The total number of Shares which may be issued under the Plan is
67,264,573, of which no more than 30% may be issued in the form of Restricted
Stock or Other Stock-Based Awards payable in Shares. The maximum aggregate
number of Shares with respect to which Awards may be granted during a calendar
year, net of any Shares which are subject to Awards (or portions thereof) which,
during such year, terminate or lapse without payment of consideration, shall be
equal to 1.5% of the number of Shares outstanding on December 31 of the
preceding calendar year. The maximum number of Shares with respect to which
Awards may be granted during a calendar year to any Participant shall be
896,860; provided that the maximum number of Shares that may be awarded in the
form of Restricted Stock or Other Stock-Based Awards payable in Shares during
any calendar year to any Participant shall be 269,058. The number of Shares
available for issuance under the Plan shall be reduced by the full number of
Shares covered by Awards granted under the Plan (including, without limitation,
the full number of Shares covered by any Stock Appreciation Right, regardless of
whether any such Stock Appreciation Right or other Award covering Shares under
the Plan is ultimately settled in cash or by delivery of Shares); provided,
however, that the number of Shares covered by Awards (or portions thereof) that
are forfeited or that otherwise terminate or lapse without the payment of
consideration in respect thereof shall again become available for issuance under
the Plan; and provided further that any Shares that are forfeited after the
actual issuance of such Shares to a Participant under the Plan shall not become
available for re-issuance under the Plan.



--------------------------------------------------------------------------------



 



     

5

4.   Administration

  (a)   The Plan shall be administered by the Committee, which may delegate its
duties and powers in whole or in part to any subcommittee thereof consisting
solely of at least two individuals who are intended to qualify as “independent
directors” within the meaning of the New York Stock Exchange listed company
rules, “Non-Employee Directors” within the meaning of Rule 16b-3 under the Act
(or any successor rule thereto) and, to the extent required by Section 162(m) of
the Code (or any successor section thereto), “outside directors” within the
meaning thereof. In addition, the Committee may delegate the authority to grant
Awards under the Plan to any employee or group of employees of the Company or an
Affiliate; provided that such grants are consistent with guidelines established
by the Committee from time to time.     (b)   The Committee shall have the full
power and authority to make, and establish the terms and conditions of, any
Award to any person eligible to be a Participant, consistent with the provisions
of the Plan and to waive any such terms and conditions at any time (including,
without limitation, accelerating or waiving any vesting conditions). Awards may,
in the discretion of the Committee, be made under the Plan in assumption of, or
in substitution for, outstanding awards previously granted by the Company or its
affiliates or a company acquired by the Company or with which the Company
combines. The number of Shares underlying such substitute awards shall be
counted against the aggregate number of Shares available for Awards under the
Plan.     (c)   The Committee is authorized to interpret the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, and to make
any other determinations that it deems necessary or desirable for the
administration of the Plan, and may delegate such authority, as it deems
appropriate. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors).     (d)   The Committee shall require
payment of any amount it may determine to be necessary to withhold for federal,
state, local or other taxes as a result of the exercise, grant or vesting of an
Award. Unless the Committee specifies otherwise, the Participant may elect to
pay a portion or all of such withholding taxes by (a) delivery of Shares or
(b) having Shares withheld by the Company with a Fair Market Value equal to the
minimum statutory withholding rate from any Shares that would have otherwise
been received by the Participant.



--------------------------------------------------------------------------------



 



     

6

5.   Limitations

  (a)   No Award may be granted under the Plan after the fifth anniversary of
the meeting of shareholders of the Company at which the Plan is approved, but
Awards granted prior to such fifth anniversary may extend beyond that date.    
(b)   No Option or Stock Appreciation Right, once granted hereunder, may be
repriced.     (c)   With respect to any Awards granted to a Participant who is a
non-employee member of the Board at the time of grant, such Awards shall be made
pursuant to formulas established by the Board in advance of such grant. Any such
Awards shall be made at the time such a Participant first becomes a member of
the Board and, thereafter, on an annual basis at or following the annual meeting
of stockholders. Such formulas may include any one or more of the following:
(i) a fixed number of Options or Stock Appreciation Rights, (ii) a fixed number
of Shares of Restricted Stock or a number of Shares of Restricted Stock
determined by reference to a fixed dollar amount (calculated based on the Fair
Market Value of a Share on the date of grant), and (iii) Other Stock-Based
Awards determined either by reference to a fixed number of Shares or to a fixed
dollar amount (calculated based on the Fair Market Value of a Share on the date
of grant).

6.   Terms and Conditions of Options
     Options granted under the Plan shall be, as determined by the Committee,
nonqualified or incentive stock options for federal income tax purposes, as
evidenced by the related Award agreements, and shall be subject to the foregoing
and the following terms and conditions and to such other terms and conditions,
not inconsistent therewith, as the Committee shall determine, and as evidenced
by the related Award agreement:

  (a)   Option Price. The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of a Share
on the date an Option is granted.     (b)   Exercisability. Options granted
under the Plan shall be exercisable at such time and upon such terms and
conditions as may be determined by the Committee, but in no event shall an
Option be exercisable more than ten years after the date it is granted, except
as may be provided pursuant to Section 15.     (c)   Exercise of Options. Except
as otherwise provided in the Plan or in an Award agreement, an Option may be
exercised for all, or from time to time any part, of the Shares for which it is
then exercisable. For purposes of this Section 6, the exercise date of an Option
shall be the date a notice



--------------------------------------------------------------------------------



 



     

7

      of exercise is received by the Company, together with provision for
payment of the full purchase price in accordance with this Section 6(c). The
purchase price for the Shares as to which an Option is exercised shall be paid
to the Company, as designated by the Committee, pursuant to one or more of the
following methods: (i) in cash or its equivalent (e.g., by check); (ii) in
Shares having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee; provided that such Shares have been held by the Participant
for no less than six months (or such other period as established from time to
time by the Committee in order to avoid adverse accounting treatment applying
generally accepted accounting principles); (iii) partly in cash and partly in
such Shares or (iv) if there is a public market for the Shares at such time,
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such Sale equal to the aggregate Option Price
for the Shares being purchased. No Participant shall have any rights to
dividends or other rights of a stockholder with respect to Shares subject to an
Option until the Shares are issued to the Participant.

  (d)   ISOs. The Committee may grant Options under the Plan that are intended
to be ISOs. Such ISOs shall comply with the requirements of Section 422 of the
Code (or any successor section thereto). No ISO may be granted to any
Participant who at the time of such grant, owns more than ten percent of the
total combined voting power of all classes of stock of the Company or of any
Subsidiary, unless (i) the Option Price for such ISO is at least 110% of the
Fair Market Value of a Share on the date the ISO is granted and (ii) the date on
which such ISO terminates is a date not later than the day preceding the fifth
anniversary of the date on which the ISO is granted. Any Participant who
disposes of Shares acquired upon the exercise of an ISO either (i) within two
years after the date of grant of such ISO or (ii) within one year after the
transfer of such Shares to the Participant, shall notify the Company of such
disposition and of the amount realized upon such disposition. All Options
granted under the Plan are intended to be nonqualified stock options, unless the
applicable Award agreement expressly states that the Option is intended to be an
ISO. If an Option is intended to be an ISO, and if for any reason such Option
(or portion thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a
nonqualified stock option granted under the Plan; provided that such Option (or
portion thereof) otherwise complies with the Plan’s requirements relating to
nonqualified stock options. In no event shall any member of the Committee, the
Company or any of its Affiliates (or their respective employees, officers or
directors) have any liability to any Participant (or any other person) due to
the failure of an Option to qualify for any reason as an ISO.



--------------------------------------------------------------------------------



 



     

8

  (e)   Attestation. Wherever in this Plan or any agreement evidencing an Award
a Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering Shares, the Participant may,
subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Shares, in which
case the Company shall treat the Option as exercised without further payment
and/or shall withhold such number of Shares from the Shares acquired by the
exercise of the Option, as appropriate.

7.   Terms and Conditions of Stock Appreciation Rights

  (a)   Grants. The Committee may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same number of Shares covered by an Option
(or such lesser number of Shares as the Committee may determine) and (C) shall
be subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement).     (b)   Terms. The
exercise price per Share of a Stock Appreciation Right shall be an amount
determined by the Committee but in no event shall such amount be less than the
Fair Market Value of a Share on the date the Stock Appreciation Right is
granted; provided, however, that notwithstanding the foregoing in the case of a
Stock Appreciation Right granted in conjunction with an Option, or a portion
thereof, the exercise price may not be less than the Option Price of the related
Option. Each Stock Appreciation Right granted independent of an Option shall
entitle a Participant upon exercise to an amount equal to (i) the excess of
(A) the Fair Market Value on the exercise date of one Share over (B) the
exercise price per Share, times (ii) the number of Shares covered by the Stock
Appreciation Right. Each Stock Appreciation Right granted in conjunction with an
Option, or a portion thereof, shall entitle a Participant to surrender to the
Company the unexercised Option, or any portion thereof, and to receive from the
Company in exchange therefor an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the Option Price per
Share, times (ii) the number of Shares covered by the Option, or portion
thereof, which is surrendered. Payment shall be made in Shares or in cash, or
partly in Shares and partly in cash (any such Shares valued at such Fair Market
Value), all as shall be determined by the Committee. Stock Appreciation Rights
may be exercised from time to time upon actual receipt by the Company of written
notice of exercise stating the number of Shares with respect to which the



--------------------------------------------------------------------------------



 



     

9

      Stock Appreciation Right is being exercised. The date a notice of exercise
is received by the Company shall be the exercise date. No fractional Shares will
be issued in payment for Stock Appreciation Rights, but instead cash will be
paid for a fraction or, if the Committee should so determine, the number of
Shares will be rounded downward to the next whole Share. No Participant shall
have any rights to dividends or other rights of a stockholder with respect to
Shares covered by Stock Appreciation Rights until the Shares are issued to the
Participant.

  (c)   Limitations. The Committee may impose, in its discretion, such
conditions upon the exercisability of Stock Appreciation Rights as it may deem
fit, but in no event shall a Stock Appreciation Right be exercisable more than
ten years after the date it is granted, except as may be provided pursuant to
Section 15.

8.   Restricted Stock

  (a)   Grant. Subject to the provisions of the Plan, the Committee shall
determine the number of Shares of Restricted Stock to be granted to each
Participant, the duration of the period during which, and the conditions, if
any, under which, the Restricted Stock may be forfeited to the Company, and the
other terms and conditions of such Awards; provided that not less than 95% of
the Shares of Restricted Stock shall remain subject to forfeiture for at least
three years after the date of grant, subject to earlier termination of such
potential for forfeiture in whole or in part in the event of a Change in Control
or the death, disability or other termination of the Participant’s employment.  
  (b)   Transfer Restrictions. Shares of Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as provided in
the Plan or the applicable Award agreement. Certificates, or other evidence of
ownership, issued in respect of Shares of Restricted Stock shall be registered
in the name of the Participant and deposited by such Participant, together with
a stock power endorsed in blank, with the Company. After the lapse of the
restrictions applicable to such Shares of Restricted Stock, the Company shall
deliver such certificates, or other evidence of ownership, to the Participant or
the Participant’s legal representative.     (c)   Dividends. Dividends paid on
any Shares of Restricted Stock may be paid directly to the Participant, withheld
by the Company subject to vesting of the Restricted Shares pursuant to the terms
of the applicable Award agreement, or may be reinvested in additional Shares of
Restricted Stock, as determined by the Committee in its sole discretion.



--------------------------------------------------------------------------------



 



     

10

  (d)   Performance-Based Grants. Notwithstanding anything to the contrary
herein, certain Shares of Restricted Stock granted under this Section 8 may, at
the discretion of the Committee, be granted in a manner which is intended to be
deductible by the Company under Section 162(m) of the Code (or any successor
section thereto). The restrictions applicable to such Restricted Stock shall
lapse based wholly or partially on the attainment of written performance goals
approved by the Committee for a performance period established by the Committee
(i) while the outcome for that performance period is substantially uncertain and
(ii) no more than 90 days after the commencement of the performance period to
which the performance goal relates or, if less, the number of days which is
equal to 25 percent of the relevant performance period. The performance goals,
which must be objective, shall be based upon one or more of the criteria set
forth in Section 9(b) below. The Committee shall determine in its discretion
whether, with respect to a performance period, the applicable performance goals
have been met with respect to a given Participant and, if they have, shall so
certify prior to the release of the restrictions on the Shares.

9.   Other Stock-Based Awards

  (a)   Generally. The Committee, in its sole discretion, may grant or sell
Awards of Shares and Awards that are valued in whole or in part by reference to,
or are otherwise based on the Fair Market Value of, Shares (“Other Stock-Based
Awards”). Such Other Stock-Based Awards shall be in such form, and dependent on
such conditions, as the Committee shall determine, including, without
limitation, the right to receive, or vest with respect to, one or more Shares
(or the equivalent cash value of such Shares) upon the completion of a specified
period of service, the occurrence of an event and/or the attainment of
performance objectives. Other Stock-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan. Subject to the provisions
of the Plan, the Committee shall determine the number of Shares to be awarded to
a Participant under (or otherwise related to) such Other Stock-Based Awards;
whether such Other Stock-Based Awards shall be settled in cash, Shares or a
combination of cash and Shares; and all other terms and conditions of such
Awards (including, without limitation, the vesting provisions thereof and
provisions ensuring that all Shares so awarded and issued shall be fully paid
and non-assessable). The maximum amount of Other Stock-Based Awards that may be
granted during a calendar year to any Participant shall be: (x) with respect to
Other Stock-Based Awards that are denominated or payable in Shares, 269,058
Shares and (y) with respect to Other Stock-Based Awards that are not denominated
or payable in Shares, $10 million. Notwithstanding any other provision, with
respect to (i) Other Stock-Based Awards settled in Shares that are subject to
time-based vesting, not less than 95% of such Other Stock Based Awards



--------------------------------------------------------------------------------



 



     

11

      payable in Shares shall vest and become payable at least three years after
the date of grant, subject to earlier vesting in whole or in part in the event
of a Change in Control or the death, disability or other termination of the
Participant’s employment, and (ii) Other Stock-Based Awards settled in Shares
that are subject to vesting upon the attainment of performance objectives, the
minimum performance period shall be one year.

  (b)   Performance-Based Awards. Notwithstanding anything to the contrary
herein, certain Other Stock-Based Awards granted under this Section 9 may be
granted in a manner which is intended to be deductible by the Company under
Section 162(m) of the Code (or any successor section thereto)
(“Performance-Based Awards”). A Participant’s Performance-Based Award shall be
determined based on the attainment of written performance goals approved by the
Committee for a performance period of not less than one year established by the
Committee (i) while the outcome for that performance period is substantially
uncertain and (ii) no more than 90 days after the commencement of the
performance period to which the performance goal relates or, if less, the number
of days which is equal to 25 percent of the relevant performance period. The
performance goals, which must be objective, shall be based upon one or more of
the following criteria: (i) operating income before depreciation and
amortization; (ii) operating income; (iii) earnings per Share; (iv) return on
shareholders’ equity; (v) revenues or sales; (vi) free cash flow; (vii) return
on invested capital and (viii) total shareholder return. The foregoing criteria
may relate to the Company, one or more of its Affiliates or one or more of its
or their divisions or units, or any combination of the foregoing, and may be
applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee shall
determine. In addition, to the degree consistent with Section 162(m) of the Code
(or any successor section thereto), the performance goals may be calculated
without regard to extraordinary items. The Committee shall determine whether,
with respect to a performance period, the applicable performance goals have been
met with respect to a given Participant and, if they have, shall so certify and
ascertain the amount of the applicable Performance-Based Award. No
Performance-Based Awards will be paid for such performance period until such
certification is made by the Committee. The amount of the Performance-Based
Award actually paid to a given Participant may be less than the amount
determined by the applicable performance goal formula, at the discretion of the
Committee. The amount of the Performance-Based Award determined by the Committee
for a performance period shall be paid to the Participant at such time as
determined by the Committee in its sole discretion after the end of such
performance period; provided, however, that a Participant may, if and to the
extent permitted by the Committee and consistent with the provisions of Section
162(m) of the Code and Section 19 below, elect to defer payment of a
Performance-Based Award.



--------------------------------------------------------------------------------



 



     

12

10.  Adjustments Upon Certain Events
     Notwithstanding any other provisions in the Plan to the contrary, the
following provisions shall apply to all Awards granted under the Plan:

  (a)   Generally. In the event of any change in the outstanding Shares
(including, without limitation, the value thereof) after the Effective Date by
reason of any Share dividend or split, reorganization, recapitalization, merger,
consolidation, spin-off, combination, combination or transaction or exchange of
Shares or other corporate exchange, or any distribution to shareholders of
Shares other than regular cash dividends or any transaction similar to the
foregoing, the Committee in its sole discretion and without liability to any
person shall make such substitution or adjustment, if any, as it deems to be
equitable (subject to Section 19), as to (i) the number or kind of Shares or
other securities issued or reserved for issuance pursuant to the Plan or
pursuant to outstanding Awards, (ii) the maximum number of Shares for which
Awards (including limits established for Restricted Stock or Other Stock-Based
Awards) may be granted during a calendar year to any Participant, (iii) the
Option Price or exercise price of any Stock Appreciation Right and/or (iv) any
other affected terms of such Awards.     (b)   Change in Control. In the event
of a Change in Control after the Effective Date, the Committee may (subject to
Section 19), but shall not be obligated to, (A) accelerate, vest or cause the
restrictions to lapse with respect to, all or any portion of an Award,
(B) cancel Awards for fair value (as determined in the sole discretion of the
Committee) which, in the case of Options and Stock Appreciation Rights, may
equal the excess, if any, of value of the consideration to be paid in the Change
in Control transaction to holders of the same number of Shares subject to such
Options or Stock Appreciation Rights (or, if no consideration is paid in any
such transaction, the Fair Market Value of the Shares subject to such Options or
Stock Appreciation Rights) over the aggregate exercise price of such Options or
Stock Appreciation Rights, (C) provide for the issuance of substitute Awards
that will substantially preserve the otherwise applicable terms of any affected
Awards previously granted hereunder as determined by the Committee in its sole
discretion or (D) provide that for a period of at least 30 days prior to the
Change in Control, such Options shall be exercisable as to all shares subject
thereto and that upon the occurrence of the Change in Control, such Options
shall terminate and be of no further force and effect.



--------------------------------------------------------------------------------



 



     

13

11.  No Right to Employment or Awards
     The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or Subsidiary’s right to terminate the
Employment of such Participant. No Participant or other person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).
12.  Successors and Assigns
     The Plan shall be binding on all successors and assigns of the Company and
a Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.
13.  Nontransferability of Awards
     Unless otherwise determined by the Committee (and subject to the limitation
that in no circumstances may an Award may be transferred by the Participant for
consideration or value), an Award shall not be transferable or assignable by the
Participant otherwise than by will or by the laws of descent and distribution.
An Award exercisable after the death of a Participant may be exercised by the
legatees, personal representatives or distributees of the Participant.
14.  Amendments or Termination
     The Board or the Committee may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made, (a) without the approval
of the shareholders of the Company, if such action would (except as is provided
in Section 10 of the Plan), increase the total number of Shares reserved for the
purposes of the Plan or increase the maximum number of Shares of Restricted
Stock or Other Stock-Based Awards that may be awarded hereunder, or the maximum
number of Shares for which Awards may be granted to any Participant, (b) without
the consent of a Participant, if such action would diminish any of the rights of
the Participant under any Award theretofore granted to such Participant under
the Plan or (c) to Section 5(b), relating to repricing of Options or Stock
Appreciation Rights, to permit such repricing; provided, however, that the
Committee may amend the Plan in such manner as it deems necessary to permit the
granting of Awards meeting the requirements of the Code or other applicable
laws.
     Without limiting the generality of the foregoing, to the extent applicable,
notwithstanding anything herein to the contrary, this Plan and Awards issued
hereunder shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
the Plan to the contrary, in the event that the Committee determines that any
amounts payable hereunder will be taxable to a Participant under Section 409A of
the Code and related Department of Treasury guidance, prior to payment to such
Participant of such amount,



--------------------------------------------------------------------------------



 



     

14

the Company may (a) adopt such amendments to the Plan and Awards and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Committee determines necessary or appropriate to preserve the
intended tax treatment of the benefits provided by the Plan and Awards hereunder
and/or (b) take such other actions as the Committee determines necessary or
appropriate to avoid the imposition of an additional tax under Section 409A of
the Code.
15.  International Participants
     With respect to Participants who reside or work outside the United States
of America and who are not (and who are not expected to be) “covered employees”
within the meaning of Section 162(m) of the Code, the Committee may, in its sole
discretion, amend the terms of the Plan or Awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant, the
Company or an Affiliate.
16.  Other Benefit Plans
     All Awards shall constitute a special incentive payment to the Participant
and shall not be taken into account in computing the amount of salary or
compensation of the Participant for the purpose of determining any benefits
under any pension, retirement, profit-sharing, bonus, life insurance or other
benefit plan of the Company or under any agreement between the Company and the
Participant, unless such plan or agreement specifically provides otherwise.
17.  Choice of Law
     The Plan shall be governed by and construed in accordance with the laws of
the State of New York without regard to conflicts of laws, and except as
otherwise provided in the pertinent Award agreement, any and all disputes
between a Participant and the Company or any Affiliate relating to an Award
shall be brought only in a state or federal court of competent jurisdiction
sitting in Manhattan, New York.
18.  Effectiveness of the Plan
     The Plan shall be effective as of the Effective Date, subject to the
approval of the shareholders of the Company.
19.  Section 409A
     Notwithstanding other provisions of the Plan or any Award agreements
thereunder, no Award shall be granted, deferred, accelerated, extended, paid out
or modified under this Plan in a manner that would result in the imposition of
an additional tax under Section 409A of the Code upon a Participant. In the
event that it is reasonably determined by the Committee that, as a result of
Section 409A of the Code, payments in respect of any Award under the Plan may
not be made at the time contemplated by the terms of the Plan or the relevant
Award agreement, as the case may be, without causing the Participant holding
such Award to be



--------------------------------------------------------------------------------



 



     

15

subject to taxation under Section 409A of the Code, the Company will make such
payment on the first day that would not result in the Participant incurring any
tax liability under Section 409A of the Code; which, if the Participant is a
“specified employee” within the meaning of the Section 409A, shall be the first
day following the six-month period beginning on the date of Participant’s
termination of Employment. The Company shall use commercially reasonable efforts
to implement the provisions of this Section 19 in good faith; provided that
neither the Company, the Committee nor any of the Company’s employees, directors
or representatives shall have any liability to Participants with respect to this
Section 19.

 